Title: To Thomas Jefferson from Richard Price, 2 July 1785
From: Price, Richard
To: Jefferson, Thomas



Dear Sir
Newington: Green July 2d. 1785

This letter will probably be deliver’d to you by Dr. D’Ivernois, lately a citizen of Geneva, and the author of an interesting work lately publish’d and entitled An Historical and Political view of the constitution and Revolutions of Geneva in the 18th. century. He wishes to be introduced to you; and I doubt not but the respectableness of his character and abilities and the active part he has taken in defending the liberties of a republic once happy but now ruined, will recommend him to your notice and esteem. His habits and principles carry his views to America; and should he remove thither he will make a very valuable addition to the number of virtuous and enlighten’d citizens in the united States.
Accept my best thanks for the account of Virginia which you were so good as to Send me by Mr. Adams. This has been, indeed, a most acceptable present to me, and you may depend on my performing the condition upon which you have honoured me with it. I have read it with Singular pleasure and a warm admiration of your Sentiments and character. How happy would the united States be were all of them under the direction of Such wisdom and liberality as yours?—But this is not the case. I have lately been discouraged by an account which I have received from Mr. Laurens in South-Carolina. Mr. Grimkey the Speaker of the House of Representatives, and Mr. Izard have agree’d in reprobating my pamphlet on the American Revolution because it recommends measures for preventing too great an inequality of property and for gradually abolishing the Negro trade and Slavery; these being measures which (as the former says in a letter to Mr. Laurens) will never find encouragement in that State: and it appears that Mr. Grimkey thought himself almost affronted by having the pamphlet presented to him by Mr. Laurens. Should Such a disposition prevail in the other United States, I shall have reason to fear  that I have made myself ridiculous by Speaking of the American Revolution in the manner I have done; it will appear that the people who have been Struggling so earnestly to save themselves from Slavery are very ready to enslave others; the friends of liberty and humanity in Europe will be mortify’d, and an event which had raised their hopes will prove only an introduction to a new Scene of aristocratic tyranny and human debasement.
I am very happy in the acquaintance of Mr. Adams and Coll. Smith. I wish them Success in their mission, but I have reason to fear that this country is still under a cloud with respect to America which threatens it with farther calamities. With the greatest respect I am, Sir, Your very obedt: and humble Servt.,

Rich: Price


Should Dr. Franklin be still at Paris deliver to him my best remembrances.

